DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, species a, claims 1 - 16, in the reply filed on May 31, 2022 is acknowledged.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 10 – 14 and 17 – 18 of U.S. Patent No. 10,066,132 to Heederik et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed towards labels with opacifying adhesive.

Heederik et al. disclose a label adapted to remain opaque in wet condition for pressure sensitive application, said label comprising: an outer layer of facestock for receiving printed indicia; a first opacifying adhesive layer and a second opacifying adhesive layer, wherein said first opacifying adhesive layer underlies said facestock, wherein said second opacifying adhesive layer underlies said first opacifying adhesive layer, wherein said first opacifying adhesive layer includes a first adhesive component and a first pigment component in a proportion sufficient to maintain opacity when exposed to an aqueous environment and a peel adhesion of at least 1 N/inch and a loop tack of at least 2 N/inch of said first opacifying adhesive layer in said pressure sensitive application, wherein said second opacifying adhesive layer includes a second adhesive component and a second pigment component in a proportion sufficient to maintain opacity when exposed to an aqueous environment and a peel adhesion of at least 1 N/inch and a loop tack of at least 2 N/inch of said second opacifying adhesive layer in said pressure sensitive application; and a liner underlying said second opacifying adhesive layer (Claim 1; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two layers of opacifying adhesive, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.) in claim 1. With respect to claim 2, said first adhesive component and said second adhesive component are each independently selected from the group consisting of emulsion adhesives, hot-melt adhesives, solvent adhesives, and combinations thereof (Claims 3 and 6). Regarding claim 3, said first pigment and said second pigment each has an acceptable wet opacity (Claim 4). For claim 4, said first pigment and said second pigment comprises TiO2 (Claim 1). In claim 5, said first pigment component is present in a weight range of about 10% to about 50% of said first adhesive component (Claim 1). With regard to claim 6, said second pigment component in present in a weight range of about 1% to about 10% of said second adhesive component (Claim 1). As in claim 7, said opacity in wet condition is about 80% to 90% (Claims 4 and 10). With respect to claim 8, said first opacifying adhesive layer has coat weight of about 13 grams per square meter (gsm) to about 25 grams per square meter (gsm) (Claims 17 and 18). Regarding claim 9, said second opacifying adhesive layer has coat weight of about 6 grams per square meter (gsm) to about 20 grams per square meter (gsm) (Claims 17 and 18). For claim 10, said pressure sensitive application is performed on a substrate that comprises glass (Claim 11). In claim 11, said pressure sensitive application is performed on a substrate that comprises high density polyethylene (HDPE) (Claim 12). With regard to claims 12 and 13, said facestock is a paper or plastic (Claims 13 and 14). As in claim 14, said loop tack is at least 3 newtons per inch (N/inch) when said facestock is paper and when said pressure sensitive application is performed on a high density polyethylene (HDPE) substrate  (Claim 8). With respect to claims 15 and 16, the label of claim 1 further comprising: a clear or transparent layer or a metallic layer (Claims 19 and 20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The phrase “pigment component has acceptable wet opacity” in claim 3 is unclear, which renders the claim vague and indefinite.  The term "acceptable" in claim 3 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. (USPGPub 2012/0088051 A1) in view of Fu et al. (USPGPub 2015/0367666 A1).

Holbert et al. disclose a label adapted to remain opaque in wet condition (Paragraph 0011), said label comprising: an outer layer of facestock for receiving printed indicia (Figure 1, #40; Paragraph 0025); at least one opacifying adhesive layer underlying said facestock (Figure 1, #20; Paragraphs 0023 and 0024), wherein said opacifying adhesive layer comprises an adhesive component and a pigment component in proportion sufficient to maintain opacity when exposed to an aqueous environment (Figure 1, #20; Paragraphs 0023 and 0024); and a liner underlying said opacifying adhesive layer (Figure 1, #10; Paragraph 0022) as in claim 1.  Regarding claim 2, the adhesive component is selected from the group consisting of emulsion adhesives, hot-melt adhesives, solvent adhesives, and combinations thereof (Paragraph 0023).  For claim 3, the pigment component has acceptable wet opacity (Paragraph 0024, wherein the pigment is the desired material and weight range).  In claim 5, the pigment component is present in a weight range of about 10% to about 50% of said adhesive component (Paragraph 0024).  With regard to claim 4, the pigment component includes TiO2 (Paragraph 0024).  For claim 13, the facestock comprises a plastic facestock (Paragraph 0025).  In claim 16, the label contains a metallic layer (Paragraph 0024).  However, Holbert et al. fail to disclose a second opacifying adhesive layer including a second adhesive component and a second pigment component, both adhesive layers having  a peel adhesion of at least 1 N/inch and a loop tack of at least 2 N/inch of the opacifying adhesive layer in a pressure sensitive application, the second pigment component in present in a weight range of about 1% to about 10% of said second adhesive component, the opacity in wet condition is about 80% to 90%, the  pressure sensitive application is performed on a substrate comprising glass, the pressure sensitive application is performed on a high density polyethylene (HDPE) substrate, the facestock comprises a paper facestock, the  loop tack is at least 3 newtons per inch (N/inch) when said facestock is paper, and when said pressure sensitive application is performed on a glass substrate, the loop tack is at least 3 newtons per inch (N/inch) when said facestock is paper, and when said pressure sensitive application is performed on a high density polyethylene (HDPE) substrate, the first opacifying adhesive layer has a coat weight of about 13 to about 25 grams per square meter (gsm) and the second opacifying adhesive layer has a coat weight of about 6 to about 20 grams per square meter (gsm). 

Fu et al. teach a printable substrate (Figures; Abstract) have a facestock comprising a paper facestock (Paragraph 0013; Figure 1, #104 and 108), at least one opacifying adhesive layer underlying said facestock (Paragraphs 0028 and 0030), wherein the opacifying adhesive layer has a coat weight of about 16 to about 30 grams per square meter (gsm) or about 13 to about 25 grams per square meter (gsm) (Paragraph 0032) for the purpose of having a material that hides imperfections (Paragraph 0001). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a paper facestock coated with an opacifying adhesive layer of desired coating weight in Holbert et al. in order to have material that hides imperfections as taught by Fu et al.

With regard to the limitations of “a second opacifying adhesive layer including a second adhesive component and a second pigment component, and the second opacifying adhesive layer has a coat weight of about 6 to about 20 grams per square meter (gsm)”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two layers of opacifying adhesive, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

With regard to the limitations of “both adhesive layers having  a peel adhesion of at least 1 N/inch and a loop tack of at least 2 N/inch of the opacifying adhesive layer in a pressure sensitive application, the second pigment component in present in a weight range of about 1% to about 10% of said second adhesive component, the opacity in wet condition is about 80% to 90%, the  pressure sensitive application is performed on a substrate comprising glass, the pressure sensitive application is performed on a high density polyethylene (HDPE) substrate, the facestock comprises a paper facestock”, Holbert clearly discloses the desired adhesive materials containing the opacifying materials (Figure 1, #20; Paragraphs 0023 and 0024) and the laminate material may be adhered to a variety of surfaces (Abstract).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive would have the desired opacity, peel adhesion and loop tack to both glass and high density polyethylene.

With regard to the limitations of “the  loop tack is at least 3 newtons per inch (N/inch) when said facestock is paper, and when said pressure sensitive application is performed on a glass substrate, the loop tack is at least 3 newtons per inch (N/inch) when said facestock is paper, and when said pressure sensitive application is performed on a high density polyethylene (HDPE) substrate, the first opacifying adhesive layer has a coat weight of about 13 to about 25 grams per square meter (gsm)”, Holbert clearly discloses the desired adhesive materials containing the opacifying materials (Figure 1, #20; Paragraphs 0023 and 0024) and the laminate material may be adhered to a variety of surfaces (Abstract).   Fu et al. clearly teaches a paper facestock in use with an adhesive containing opacifying materials (Paragraphs 0013, 0028 and 0030; Figure 1, #104 and 108).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive would have the desired opacity, peel adhesion and loop tack to both glass and high density polyethylene.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. (USPGPub 2012/0088051 A1) in view of Fu et al. (USPGPub 2015/0367666 A1) as applied to claim 1 above, and further in view of Whiteman (USPN 6,235,344).

Holbert et al., as modified with Fu et al., disclose the claimed invention except for a clear or transparent layer. 

Whiteman teaches a transparent facestock with a transparent adhesive (Column 1, lines 13 - 24) for the purpose of having a pressure sensitive adhesive that does not interfere with the viewing of the facestock or substrate (Column 1, lines 13 - 24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a transparent layer in the modified Holbert et al. in order to have a pressure sensitive adhesive that does not interfere with the viewing of the facestock or substrate as taught by Whiteman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 13, 2022